DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “soft decoding module;” “frame data analyzing module;” and “limited-level picture processing module” in claim 12; “user age recognition module” and “limited mode switching module” in claim 13; and “volume adjusting module” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Interpretation
It is noted that claim 4 recites that “if the matching fails, entering the limited mode.”  A limitation in a method claim that is only performed if a particular condition is met may not limit the claim.  Please refer to MPEP 2111.04 II.  To overcome this issue, the examiner suggests amending the claim to recite “[[if]] determining that the matching fails, and in response, entering the limiting mode.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun, CN 107590443 in view of Ma, CN 106534922.

	As to claim 1 Sun discloses a limited-level picture detecting method, comprising: 
carrying out decoding on a video source to be played in a limited mode, to obtain picture frame data of the video source (Fig. 1 step 3 – live video is decoded); 
analyzing the picture frame data using a pre-established restriction characteristic model, and acquiring frame data having a limited-level image in the picture frame data (Fig. 1 step 4 – the picture is analyzed to determine if there is limited transmission content, i.e. if the frame has limited-level image.  Fig. 5 step 4.4 - OpenCV and ResNet-50, which are pre-established restriction characteristic models, are used to make the determination); and 
outputting, after performing a mosaic treatment on the limited-level image of the frame data, the picture frame data of the video source (Abstract, Fig. 5 step 4.4 – the “bad content area” (limited-level image frame data) is shielded with a mosaic treatment).  
Sun fails to disclose carrying out soft decoding.
However, in an analogous art, Ma discloses carrying out soft decoding on a video source to obtain picture frame data (Abstract).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun with the teachings of Ma, the motivation being to improve the efficiency of video decoding (Ma Abstract).

As to claim 7 Sun discloses that the performing a mosaic treatment on the limited-level image of the frame data comprises: adding mosaic at a position of the limited-level image of the frame data using a preset mosaic application (Abstract – the “bad content area” is shielded with the mosaic treatment).  

As to claim 8 Sun discloses that the performing a mosaic treatment on the limited-level image of the frame data comprises: performing the mosaic treatment on the limited-level image of the frame data using a computer vision library OpenCV (Fig. 1 step 3; Fig. 4 step 3.1).  

As to claim 9 Ma discloses that the carrying out soft decoding on a video source to be played to obtain picture frame data of the video source comprises: inputting the video source to be played into a preset soft decoding application, so as to obtain the picture frame data of the video source (Abstract).  

As to claim 10 Sun discloses that the restriction characteristic model comprises an OpenCV characteristic model  (Fig. 1 step 3; Fig. 4 step 3.1).  

As to claim 11 Sun discloses training the OpenCV characteristic model using updated training samples (Fig. 5 step 4.4 and its description).  

As to claim 12 the system of Sun and Ma discloses a limited-level picture detecting apparatus, comprising: 
a soft decoding module, configured to carry out soft decoding on a video source to be played in a limited mode, to obtain picture frame data of the video source (Ma Abstract; Sun Fig. 1); 
a frame data analyzing module, configured to analyze the picture frame data using a pre- established restriction characteristic model, and acquire frame data having a limited-level image in the picture frame data (Sun Fig. 1 step 4 – the picture is analyzed to determine if there is limited transmission content, i.e. if the frame has limited-level image.  Fig. 5 step 4.4 - OpenCV and ResNet-50, which are pre-established restriction characteristic models, are used to make the determination); and 
a limited-level picture processing module, configured to perform mosaic treatment on the limited-level image of the frame data and then output the picture frame data of the video source (Sun Abstract, Fig. 5 step 4.4 – the “bad content area” (limited-level image frame data) is shielded with a mosaic treatment).  

As to claim 15 see rejection of claim 1.  Sun further discloses a display device, comprising a memory and a processor, wherein a computer program is stored in the memory, the processor runs the computer program, Page 5 of 7Appl. No.: 17/254,022to as to enable the display device to execute the limited-level picture detecting method according to claim 1 ([0105]).

As to claims 18-21 see rejection of claim 7-10, respectively.

Claims 2-3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Ma, as described above, and further in view of Shoemake, US 20150070516.

As to claim 2 the system of Sun and Ma fails to disclose controlling a camera to acquire a user image, and extracting a user body feature according to the user image; and entering the limited mode, when determining that a user is a non-adult person according to the user body feature.  
However, in an analogous art, Shoemake discloses controlling a camera to acquire a user image, and extracting a user body feature according to the user image; and entering the limited mode, when determining that a user is a non-adult person according to the user body feature ([0013]-[0014]).   
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun and Ma with the teachings of Shoemake, the motivation being to provide automated censorship decisions, thereby improving user convenience (Shoemake [0009]-[0010]).

As to claim 3 Shoemake discloses that the determining that a user is a non-adult person according to the user body feature comprises: processing the user body feature using a pre-stored application configured to recognize an age of a user, so as to detect the age of the user; and determining that the user is a non-adult person, when the age of the user is lower than a preset value ([0018]-[0020] and [0179] – age is estimated based on images of the user, thus body features are processed using a pre stored application.  Content is filtered based on age of the user).  

As to claim 13 Shoemake discloses a user age recognition module, configured to control a camera to acquire a user image, and extract a user body feature according to the user image; and a limited mode switching module, configured to enter the limited mode when determining that a user is a non-adult person according to the user body feature ([0013]-[0014]; [0018]-[0020] and [0179] – age is estimated based on images of the user, thus body features are processed using a pre stored application.  Content is filtered based on age of the user).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Ma, and Shoemake in view of Poornachandran, US 20140208340.

As to claim 4 the system of Sun, Ma, and Shoemake fails to disclose 
Page 3 of 7Appl. No.: 17/254,022matching the user body feature with a preset user whitelist, and if the matching fails, entering the limited mode.
	However, in an analogous art, Poornachandran discloses Page 3 of 7Appl. No.: 17/254,022matching user body features ([0023]) with a preset user whitelist, and if the matching fails, entering a limited mode ([0025] – if a viewer is unknown (i.e. doesn’t match a known reference viewer list), a limited viewing mode (default content rating – see [0027]) is entered).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun, Ma, and Shoemake with the teachings of Poornachandran, the rationale being to ensure that potentially objectionable content is not viewed by viewers for whom the content is inappropriate. 

Claims 5-6, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Ma in view of Zhao, US 20210118063.

As to claim 5 the system of Sun and Ma fails to disclose reducing, when outputting the picture frame data having undergone the mosaic treatment, volume of corresponding audio.  
However, in an analogous art, Zhao discloses reducing, when outputting a picture frame data having undergone a mosaic treatment, volume of corresponding audio ([0081]).  
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Sun and Ma with the teachings of Zhao, the rationale being to ensure that inappropriate content is not viewed or heard.

As to claim 6 Zhao discloses that the reducing volume of corresponding audio comprises: reducing the volume of corresponding audio to a preset value ([0081]).  

As to claims 14 and 17 see rejection of claims 5-6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423